Citation Nr: 1726738	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to service connection for bilateral dry eye syndrome. 

2. Entitlement to service connection for a skin disability. 

REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1961 to April 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 videoconference hearing and a transcript of this hearing is of record. 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The evidence is at equipoise regarding whether the Veteran's bilateral dry eye syndrome is related to service. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral dry eye syndrome have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Generally 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Bilateral Dry Eye Syndrome

The Board finds that the evidence of record supports a grant of service connection for a bilateral dry eye syndrome.  First, there is evidence of a current disability.  The Veteran has been diagnosed with dry eyes.  See December 2006 VA Examination and VA Treatment Records. 

Second, there is evidence of an in-service event, disease, or injury.  The Veteran testified that he was inspecting fire extinguishers while in service in 1963, and one of them went off, spraying him in the face and eyes.  See March 2015 Hearing Transcript.  His service treatment records (STRs) corroborate his testimony regarding this incident, as they indicate that he was treated for possible carbon tetrachloride (a chemical component used in fire extinguishers at that time) in his eyes in January 1963.  See STRs. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral eye disability is related to service.  The Veteran essentially asserts that he has experienced a bilateral dry eye condition during service, following the incident with the fire extinguisher, and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's bilateral eye disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced bilateral dry eye problems during service and that the same problem has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current bilateral eye disability is productive of dryness and irritation.  Thus, the Board finds that the Veteran's testimony that his diagnosed bilateral dry eye syndrome is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented eye complaints and treatment post-service, and (3) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at medical examinations and his hearing.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral dry eye syndrome has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for bilateral dry eye syndrome is granted.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of entitlement to service connection for a skin disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran testified that he was inspecting fire extinguishers while in service in 1963, and one of them went off, spraying him in the face and eyes.  See March 2015 Hearing Transcript.  His service treatment records (STRs) corroborate his testimony regarding this incident, as they indicate that he was treated for possible carbon tetrachloride (a chemical component used in fire extinguishers at that time) in his eyes in January 1963.  However, the STRs do not reflect treatment specific for his skin following this incident; they speak only to treatment for his eyes.  His skin was assessed as normal upon separation.  See STRs. 

The Veteran stated that he began to have dry skin on his face in the 1970s.  He reported the development of a mole on his ear in the 1990s which was removed.  He also reported the development of a mole on his right cheek that was also removed.  A third mole developed on his left ear.  When the mole began to bleed, it was removed.  It was cancerous.  The Veteran reported that he had surgery twice in that spot to remove more cancer.  He reported use of facial creams at least five times a day.  He noted that he had not mentioned the fire extinguisher incident when seeking treatment because he had forgotten about it.   See March 2015 Correspondence. 

A VA medical opinion was provided in September 2015.  The examiner found that the Veteran had no current systemic manifestations of a skin disease at the time of the VA examination.  Because no current disability was noted, he did not provide an etiological analysis.  However, the Veteran's testimony and the medical record reveal that the Veteran had a skin disability, specifically basal cell carcinoma in 2014, during the pertinent appeal period.  Therefore, an addendum medical opinion must be provided regarding the etiology of this skin disability in order to afford the Veteran the fullest consideration of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any the Veteran's outstanding treatment records for a skin disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must obtain and associate the records with the claims file.  

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any skin disabilities diagnosed throughout the appeal period, to include basal cell carcinoma. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

Based on the evidence of record, and with consideration of the Veteran's statements regarding the onset of his dry skin condition and the Environmental Protection Agency article submitted regarding carbon tetrachloride, the examiner must:

Express an opinion as to whether any skin disabilities diagnosed during the appeal period, including basal cell carcinoma, are at least as likely as not (50 percent or higher probability) caused by his active duty military service or is otherwise related to service?  If not, is there a more likely alternative etiology? 

The examiner is asked to provide a rationale based on the evidence and medical principles for any opinion reached. 

3. Following the above and any other development deemed necessary, re-adjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case (SSOC) to the Veteran.  After an appropriate amount of time has been afforded for a response, return the appeal to the Board for review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


